

Exhibit 10.4
Viacom Inc.
2016 Long-Term Management Incentive Plan


2016 Terms and Conditions to the Restricted Share Units Certificate




ARTICLE I
TERMS OF RESTRICTED SHARE UNITS


Section 1.1    Grant of Restricted Share Units. The Restricted Share Units (the
“Restricted Share Units”) have been awarded to the Participant subject to the
terms and conditions contained in (A) the confirmation for the May 18, 2016
grant of Restricted Share Units provided to the Participant (the “Restricted
Share Units Certificate”) and the Terms and Conditions contained herein
(collectively with the Restricted Share Units Certificate, the “Certificate”)
and (B) the Plan, the terms of which are hereby incorporated by reference. A
copy of the Plan and the Prospectus dated May 18, 2016 are being provided
simultaneously to the Participant on-line or attached hereto. Capitalized terms
that are not otherwise defined herein have the meanings assigned to them in the
Restricted Share Units Certificate or the Plan. Each Restricted Share Unit shall
entitle the Participant to receive one share of Class B Common Stock, subject to
the terms and conditions set forth in the Certificate and the Plan.


Section 1.2    Terms of Restricted Share Units.


(a)    Vesting. Subject to the other terms and conditions contained in the
Certificate and in the Plan, the Restricted Share Units shall vest in four
installments of an approximately equal whole number of Restricted Share Units on
each of the first, second, third and fourth anniversaries of the Date of Grant.


(b)    Settlement. On the date each portion of the Restricted Share Units vests,
that portion of the Restricted Share Units that has vested shall be payable in
shares of Class B Common Stock, which may be evidenced in such manner as the
Committee in its discretion shall deem appropriate, including, without
limitation, book-entry registration. Settlement of vested Restricted Share Units
shall be made as soon as practicable, and in any event within 60 days, after the
vesting dates.


(c)    Dividend Equivalents. Until the Restricted Shares Units are settled,
Dividend Equivalents shall accrue on the Restricted Share Units if the Company
pays regular cash dividends on Class B Common Stock. The Company will credit
such Dividend Equivalents when it pays the corresponding dividend on the Class B
Common Stock. Accrued Dividend Equivalents will vest and be paid in cash through
payroll at the later of (i) the date on which the corresponding Restricted Share
Units vest and (ii) the date on which such dividends are paid with respect to
the Class B Common Stock.  The decision to pay a dividend and, if so, the amount
of any such dividend, is determined by the Company in its sole discretion. 
Accrued Dividend Equivalents will not be paid with respect to any Restricted
Share Units that do not vest and are cancelled.


(d)    Termination of Employment. In the event that the Participant’s employment
with the Company or any of its Subsidiaries ends prior to the date or dates on
which the Restricted Share Units vest in accordance with Section 1.2(a) hereof,
the Participant shall forfeit all unvested Restricted Share Units as of the date
of such event, unless (i) otherwise provided in the Participant’s employment
agreement or (ii) the Committee determines otherwise and provides that some or
all of such Participant’s unvested Restricted Share Units shall vest as of the
date of such event, in which case shares of Class B Common Stock shall be
delivered in accordance with Section 1.2(b) hereof to the Participant or, in the
case of the Participant’s death,


1



--------------------------------------------------------------------------------




to the person or persons who acquired the right to receive such certificates by
will, the laws of descent and distribution, or beneficiary designation. Unless
the Committee determines otherwise, the employment of a Participant who works
for a Subsidiary shall also terminate, for purposes of the Restricted Share
Units, on the date on which the Participant’s employing company ceases to be a
Subsidiary.


ARTICLE II
EFFECT OF CERTAIN CORPORATE CHANGES


In the event of a merger, consolidation, stock split, reverse stock split,
dividend, distribution, combination, reclassification, reorganization, split-up,
spin-off or recapitalization that changes the character or amount of the Class B
Common Stock or any other changes in the corporate structure, equity securities
or capital structure of the Company, the Committee shall make such adjustments,
if any, to the number and kind of securities subject to the Restricted Share
Units, as it deems appropriate. The Committee may, in its sole discretion, also
make such other adjustments as it deems appropriate in order to preserve the
benefits or potential benefits intended to be made available hereunder. Such
determinations by the Committee shall be conclusive and binding on all persons
for all purposes.


ARTICLE III
DEFINITIONS


As used herein, the following terms shall have the following meanings:


(a)    “Board” shall mean the Board of Directors of the Company.
(b)    “Cause” shall (i) have the meaning provided in a Company or a Subsidiary
employment agreement that is in effect and applicable to the Participant, or
(ii) mean, if there is no such employment agreement or if such employment
agreement contains no such term, unless the Committee determines otherwise, (A)
conduct constituting embezzlement, misappropriation or fraud, whether or not
related to the Participant’s employment with the Company or a Subsidiary; (B)
conduct constituting a felony, whether or not related to the Participant’s
employment with the Company or a Subsidiary; (C) conduct constituting a
financial crime, material act of dishonesty or material unethical business
conduct, involving the Company or a Subsidiary; (D) willful unauthorized
disclosure or use of Company or Subsidiary confidential information; (E) the
failure to obey a material lawful directive that is appropriate to the
Participant’s position from a superior in his or her reporting line or the
Board; (F) the failure or refusal to substantially perform the Participant’s
material employment obligations (other than any such failure or refusal
resulting from the Participant’s disability); (G) the willful failure to
cooperate with a bona fide internal investigation or an investigation by
regulatory or law enforcement authorities, whether or not related to employment
with the Company or a Subsidiary, after being instructed by the Company or a
Subsidiary to cooperate; (H) the willful destruction of or failure to preserve
documents or other material known to be relevant to any investigation referred
to in subparagraph (G) above; or (I) the willful inducement of others to engage
in the conduct described in subparagraphs (A) – (H).
(c)    “Certificate” shall have the meaning set forth in Section 1.1 hereof.
(d)    “Class B Common Stock” shall mean shares of Class B Common Stock, par
value $0.001 per share, of the Company.
(e)    “Code” shall mean the U.S. Internal Revenue Code of l986, as amended,
including any successor law thereto and the rules, regulations and guidance
promulgated thereunder.


2



--------------------------------------------------------------------------------




(f)    “Committee” shall mean the Compensation Committee of the Board (or such
other committee(s) as may be appointed or designated by the Board to administer
the Plan).
(g)    “Company” shall mean Viacom Inc., a Delaware corporation.
(h)    “Date of Grant” shall be the date set forth on the Restricted Share Units
Certificate.
(i)    “Dividend Equivalent” shall mean an amount in cash equal to the regular
cash dividend, if any, that would have been paid on the number of shares of
Class B Common Stock underlying the Restricted Share Units.
(j)    “Fair Market Value” of a share of Class B Common Stock on a given date
shall be, unless otherwise determined by the Committee, the closing price on
such date on the NASDAQ Global Select Market or, if different, the principal
stock exchange on which the Class B Common Stock is then listed, as reported by
The Wall Street Journal (Northeast edition) as the 4:00 p.m. (New York time)
closing price, or as reported by any other authoritative source selected by the
Company. If such date is not a business day on which the Fair Market Value can
be determined, then the Fair Market Value shall be determined as of the last
preceding business day on which the Fair Market Value can be determined.
(k)    “Participant” shall mean the employee named on the Restricted Share Units
Certificate.
(l)    “Plan” shall mean the Viacom Inc. 2016 Long-Term Management Incentive
Plan, as may be amended from time to time.
(m)    “Restricted Share Units” shall mean the contractual right granted to the
Participant to receive shares of Class B Common Stock, subject to the terms and
conditions set forth in the Certificate and the Plan.
(n)    “Restricted Share Units Certificate” shall have the meaning set forth in
Section 1.1 hereof.
(o)    “Section 409A” shall mean Section 409A of the Code and the rules,
regulations and guidance promulgated thereunder from time to time.
(p)    “Subsidiary” shall mean a corporation (or a partnership or other
enterprise) in which the Company owns or controls, directly or indirectly, 50%
or more of the outstanding shares of stock normally entitled to vote for the
election of directors (or comparable equity participation and voting power).
ARTICLE IV
MISCELLANEOUS


Section 4.1    No Rights to Awards or Continued Employment. Neither the
Certificate, the Plan nor any action taken in accordance with such documents
shall confer upon the Participant any right to be employed by or to continue in
the employment of the Company or any Subsidiary, nor to be entitled to any
remuneration or benefits not set forth in the Plan or the Certificate, including
the right to receive any future awards under the Plan or any other plan of the
Company or any Subsidiary or interfere with or limit the right of the Company or
any Subsidiary to modify the terms of or terminate the Participant’s employment
at any time for any reason.
Section 4.2    Restriction on Transfer. The rights of the Participant with
respect to the Restricted Share Units shall not be transferable, except by will,
the laws of descent and distribution, or beneficiary


3



--------------------------------------------------------------------------------




designation; provided that the Committee may permit other transferability,
subject to any conditions and limitations that it may, in its sole discretion,
impose.


Section 4.3    Taxes. The Company or a Subsidiary, as appropriate, shall be
entitled to deduct and withhold from any payment made to the Participant, a
Participant’s estate or any permitted transferee or beneficiary an amount
sufficient to satisfy any federal, state, local and/or other tax withholding
requirement. The Company, in its discretion, may, as a condition to the
settlement of the Restricted Share Units, payment of the Dividend Equivalents or
delivery of any shares of Class B Common Stock, require that an additional
amount be paid in cash equal to the amount of any federal, state, local and/or
other tax withholding requirement or, alternatively, satisfy such tax
withholding requirement by withholding shares of Class B Common Stock subject to
the applicable Restricted Share Units and/or Dividend Equivalents.


Section 4.4    Stockholder Rights. The grant of Restricted Share Units under the
Certificate shall not entitle the Participant or a Participant’s estate, any
permitted transferee or beneficiary to any rights of a holder of shares of Class
B Common Stock, unless, and only when, the Participant, the Participant’s
estate, or the permitted transferee or beneficiary is registered on the books
and records of the Company as a stockholder and shares are delivered to such
party upon settlement of the Restricted Share Units or payment of the Dividend
Equivalents. Unless otherwise determined by the Committee in its discretion or
specified herein, no adjustment shall be made for dividends or distributions or
other rights in respect of any shares of Class B Common Stock for which the
record date is prior to the date on which the Participant, a Participant’s
estate or any permitted transferee or beneficiary shall become the holder of
such shares of Class B Common Stock.


Section 4.5    No Restriction on Right of Company to Effect Corporate Changes.
Neither the Plan nor the Certificate shall affect in any way the right or power
of the Company or its stockholders to make or authorize any or all adjustments,
recapitalizations, reorganizations or other changes in the Company’s capital
structure or its business, or any merger or consolidation of the Company, or any
issue of stock or of options, warrants or rights to purchase stock or of bonds,
debentures, preferred or prior preference stocks whose rights are superior to or
affect the Class B Common Stock or the rights thereof or which are convertible
into or exchangeable for Class B Common Stock, or the dissolution or liquidation
of the Company, or any sale or transfer of all or any part of its assets or
business, or any other corporate act or proceeding, whether of a similar
character or otherwise.


Section 4.6    Section 409A. If any provision of the Certificate contravenes any
regulations or Treasury guidance promulgated under Section 409A or could cause
the Participant to be required to recognize income for United States federal
income tax purposes with respect to any Restricted Share Units before such
Restricted Share Units are settled or to be subject to any additional tax or
interest under Section 409A, such provision of the Certificate may be modified
to maintain, to the maximum extent practicable, the original intent of the
applicable provision without the imposition of any additional tax or interest
under Section 409A. Moreover, any discretionary authority that the Board or the
Committee may have pursuant to the Certificate shall not be applicable to
Restricted Share Units that are subject to Section 409A to the extent such
discretionary authority will contravene Section 409A.


Section 4.7    Amendment. The Committee shall have broad authority to amend the
Certificate without approval of the Participant to the extent necessary or
desirable (a) to comply with, or take into account changes in, applicable tax
laws, securities laws, accounting rules and other applicable laws, rules and
regulations or (b) to ensure that the Participant is not required to recognize
income for United States federal income tax purposes with respect to any
Restricted Share Units before such Restricted Share Units are settled and is not
subject to additional tax or interest under Section 409A with respect to any
Restricted


4



--------------------------------------------------------------------------------




Share Units. The Committee shall not be obligated to make any such amendment,
however, and neither the Committee nor the Company makes any representation or
guarantee that the Restricted Share Units will not be subject to additional tax
or interest under Section 409A.


Section 4.8    Interpretation. In the event of any conflict between the
provisions of the Certificate (including the definitions set forth herein) and
those of the Plan, the provisions of the Plan will control. Additionally, in the
event of a conflict or ambiguity between the provisions of the Certificate and
the provisions of any employment agreement that is in effect and applicable to
the Participant with respect to the Restricted Share Units, the provisions of
such employment agreement shall be deemed controlling to the extent such
provisions are consistent with the provisions of the Plan and are more favorable
to the Participant than the provisions of the Certificate.


Section 4.9    Breach of Covenants. In the event that the Committee makes a good
faith determination that the Participant committed a material breach of the
restrictive covenants relating to non-competition, non-solicitation,
confidential information or proprietary property in any employment or other
agreement applicable to the Participant during the Participant’s employment or
the one-year period after termination of the Participant’s employment with the
Company or a Subsidiary for any reason, (a) the Participant shall be required to
return the shares of Class B Common Stock received by him or her in settlement
of the Restricted Share Units and the cash payment of the Dividend Equivalents
during the one-year period prior to such breach or any time after such breach
occurs, or, if the shares of Class B Common Stock received in settlement of the
Restricted Share Units within the one-year period prior to such breach were sold
by the Participant, return any proceeds realized on the sale of such shares of
Class B Common Stock prior to such breach or any time after such breach occurs
and (b) any Restricted Share Units that have not been settled shall be
forfeited.


Section 4.10    Limited Purpose Accounts. If the Participant is a Plan
participant in the United States, the Company shall be entitled to access the
information contained in the Participant’s individual limited purpose account
maintained by the applicable plan administrator; provided, however, that the
Company may not disclose individual account information to third parties (other
than the plan administrator).


Section 4.11    Governmental Regulations. The Restricted Share Units shall be
subject to all applicable rules and regulations of governmental or other
authorities.


Section 4.12    Headings. The headings of articles and sections herein are
included solely for convenience of reference and shall not affect the meaning of
any of the provisions of the Certificate.


Section 4.13    Governing Law. The Certificate and all rights hereunder shall be
construed in accordance with and governed by the laws of the State of Delaware.




5

